Warren E. Burger: We’ll hear arguments next in 72-1637, Labor Board against Magnavox. Mr. Nash.
Peter G. Nash: Mr. Chief Justice and may it please the Court. This case is before you on a certiorari to the Sixth Circuit which denied enforcement of an NLRB order finding that the respondent company had violated Section 8 (a) (1) of the National Labor Relations Act, by maintaining and enforcing a rule found in this case to have been agreed upon by the incumbent union representing the employees of this employer, which rule prohibited the distribution by employees of literature for or against union representation during nonworking hours and nonworking areas of the company’s plant. This case then deals with the basic right of employees themselves to campaign for or against union representation by distributing literature arguing positions on that subject.
Warren E. Burger: Well, does it deal just with that or where they may do it?
Peter G. Nash: No, I think all part of --
Warren E. Burger: Whether they may do it but where?
Peter G. Nash: No, I believe that all parties to this proceeding agree that but for the issue in this case which arises because of the agreement between the union and the employer. The employees would be privileged to distribute this literature in nonworking areas on nonwork time but on company premises. The gut issue in this case then is, whether the fact that the union and the employer agreed to a “waiver” of that right to employees makes any difference.
Warren E. Burger: That still goes to where it maybe distributed though.
Peter G. Nash: Yes.
Warren E. Burger: In the last analysis.
Peter G. Nash: Yes. If in fact the union and the company can waive this right of employees, obviously then those employees would not be able to use company premises even nonworking areas or on nonwork time.
Warren E. Burger: You start from the (Voice Overlap) that there is a First Amendment right to distribute it in the abstract in the company premises.
Peter G. Nash: I believe that it is a statutory right recognized by this Court in the Republic Aviation.
Warren E. Burger: I was asking whether you were describing that as a First Amendment right independent statute.
Peter G. Nash: I don’t believe that the Board specifically has dealt with this was a First Amendment right, although the court --
Warren E. Burger: But you have in you opening statement and that’s why I wondered whether you were --
Peter G. Nash: Although this Court in Republic Aviation in weighing the rights of employees to distribute literature and thus engage in free speech against the property rights of employees through this right akin to a constitutional right, but I think dealt with this specifically as a statutory right protected by Section 7 of the Act and by Section 8 (a) (1) of the Act.
William O. Douglas: Well I gather that’s the way the questions had been presented as abridgment of Section 7 rights?
Peter G. Nash: Yes, not as the way the Board has decided this and that’s the way in which I am arguing it here today, Your Honors. The facts in this case --
William O. Douglas: May I just ask one other question?
Peter G. Nash: Yes, sir.
William O. Douglas: Is there any definition of the areas where distribution under the collective bargaining agreement is excluded, is prohibited?
Peter G. Nash: I beg your pardon?
William O. Douglas: Is there a definition in the collective bargaining agreement itself of the areas from which distribution is prohibited -- in which distribution is prohibited?
Peter G. Nash: The collective bargaining agreement itself since 1954 has provided that the company can make rules in order to maintain orderly conditions in the plant. The rules are contained in another document and the Board found as a matter of fact, were incorporated by reference in the collective bargaining agreement, and provide that there should be no distribution of literature materials on company property period.
William O. Douglas: Any place?
Byron R. White: At any time?
Peter G. Nash: At any time.
William H. Rehnquist: How about the bulletin board though, isn’t there some argument that that was in part of concession by the company that they would make this bulletin board available?
Peter G. Nash: There is no evidence in the record which would indicate that the bulletin board was the consideration given to the union for their waiver of the statutory right of employees. But there is a clause in the collective bargaining agreement which does provide for bulletin board rights for the union. The facts in this case indicate that since 1954, the IUE has represented the company’s employees and that since that time the company has maintained a rule which is prohibited distribution of literature anywhere on company premises. The Board in this case found that as a matter of fact the union had waived the right of employees to distribute literature on company property but found that the right of employees to make that kind of a distribution was so basic to the act that it could not in fact be waived by the collective bargaining agent of the employees. The Board however, although it rationalized its decision based upon an earlier decision in Gale Products declined to apply the Gale Products remedy which had been applied sometime earlier in a number of cases between Gale Products in this case. In that remedy, the Board said that the employer and the union could not agree to a rule which prohibited employees from distributing literature against the interest of that incumbent union, but they could agree to a rule which prohibited employees from distributing literature on behalf of the union which had presumably waived that right. The Board in the case now before you, for the first time has said that that that remedy that it had provided before does not make a great deal of sense. And as a matter of fact, there is nothing in the act which indicates that the right to dissent from union representation is any more protected than the right to support or defend you collective bargaining agent. As a consequence, the remedy in this case now before you provided by the Board requires that the company cease and desist from enforcing this rule as to the distribution of any literature for or on behalf of any labor organization including the incumbent in this case. The Court of Appeals in the Sixth Circuit upheld the Board’s factual finding supported by substantial evidence that there had been a waiver here, but rejected the Board’s Gale Product’s rationale and held that a bargaining representative has the authority to waive on premises distribution rights of employees. A brief history of the litigation in this area maybe of some assistance, since 1944 and up unto the Gale Products case the Board held that and the employer and the union could waive the Section 7 rights of employees. In the Gale Products decision, the Board held for the first time that such a waiver was in ineffective as I explained before, at least as to the distribution of materials against the interest of the union which attempted to waive this right. Both the Sixth Circuit and the Seventh Circuit have disagreed with the Board and have said that the right of management and labor to freely contract is such an important right that that ought to stand even against the Section 7 rights of employees to distribute literature. The Fifth and the Eighth Circuits have both agreed with the Board and have held that the right of employees to distribute literature related to the rejection or retention of a collective bargaining agent is so basic to the Act that it cannot be waived by the union which might in fact itself be benefited by that waiver. Further, these Courts of Appeals, the Fifth Circuit and Eighth Circuit, have indicated that the existence or nonexistence of any other alternative means of communication which might or might not be available to the employees is irrelevant.
William J. Brennan, Jr.: Like the bulletin board?
Peter G. Nash: Like the bulletin board, that is correct. Whereas, the Sixth Circuit and Seventh Circuits have both indicated that other alternative means of distribution may be relevant in determining whether this rule encompass now in a collective bargaining agreement is of valid restriction of Section 7 rights.
William J. Brennan, Jr.: And as in this case again we have a change of part of the Board?
Peter G. Nash: The Board, I believe, has been consistent in that every case presented to this Court this term has represented the change in position by the Board. [Laughter]
Byron R. White: Including this one?
Peter G. Nash: Including this one, Your Honor.
Byron R. White: With respect to the union that’s involved?
Peter G. Nash: No, it changes position back in 1964 in Gale Products, and then in this initially, and then in this case changes position as to the union involved.
Byron R. White: They apply that it couldn't waive it for others?
Peter G. Nash: That’s correct and then the Board --
Byron R. White: But that you could where the union involved?
Peter G. Nash: That’s correct Your Honor.
Byron R. White: Now you said not for the union involved either?
Peter G. Nash: That is correct.
William J. Brennan, Jr.: Now, that that -- is this given another rulemaking version of the June 30 question or is that not presented?
Peter G. Nash: The issue has not been presented in this case, Your Honor, and it was not litigated and has not been argued in any form below. I might add, that at least relevant to the argument in the last case, the Mason & Hanger case decided by the Fifth Circuit prior to the commencement of the litigation in this case, and in that case -- excuse me. In that case the Fifth Circuit said that this right not to distribute literature was a protected right of employees, but that the union could waive its right as to the distribution of literature for its own internal organizational purposes. In the Eighth Circuit’s -- the Eighth Circuit's decision in the previous case indicated that the Eighth Circuit felt that the employees rights to distribute literature on behalf on its own collective bargaining agent could not be waived, and the decision in that case preceded the litigation in this case, so that to the extent the same kinds of issues might come up in this case as did in the last in those arguments before you, at least the Eighth Circuit had indicated that there was a feeling that employees rights in this area couldn’t be waived either for or against the incumbent. In arguing its position, the company in this case contends that the mere existence of an agreement between the employer and the union concerning this distribution right is sufficient reason to change the normal rule which would prohibit any restriction on employee’s distributions of literature in nonwork areas on nonwork time. However, the company doesn’t tell us anywhere why the existence of an agreement ought to change the rule. I’d like to direct my attention to the reasons that passed by the Board and by the courts as to why the existence of this agreement should make no difference. I believe in dealing this issue it would be helpful to start by saying that we are not really dealing here with any literal balancing of the right to contract against the employee’s right of distribution. Clearly employees have the right to distribute literature in nonwork areas and nonwork time absent of valid contractual waiver. The question before this Court is whether the Board may properly find an attempt of such a waiver to be valid. To discuss cases and legal doctrines upholding the right of the unions and management to freely contract really begs the question before this Court. The whole issue here is whether that right to contract should apply to an attempted waiver of distribution right. If the distribution right can be waived, freedom of contract doctrine stands. If it shouldn’t be and can’t be waived as the Board has set, then the right to contract can’t prevail.
William H. Rehnquist: Didn’t the Board put some limit on its holding, in this case that -- didn’t it imply at least that the no distribution rule might be valid for circulation of things that were not perhaps Section 7 rights?
Peter G. Nash: Yes, that’s the -- I think the Board, although didn’t cite Mason & Hanger, the case that I discussed before in the Fifth Circuit, indicated that the union could waive its right to distribute internal institutional kind of literature, but that -- and the union could validly waive that right which is its right, the union’s right to acquire union, but that the union could not waive the employee’s right to distribute literature which related to the question of whether the employees wish to continue having this union represent them, some other union, or no union at all.
William H. Rehnquist: What precise material was it that initiated this thing that the record seem to me a little bit vague on that?
Peter G. Nash: The record is totally unclear on that. There is no indication of what the kind of material is that the union sought to have the employees distribute in this case. However, the case was tried on the assumption that this was literature and material which related to this union as the continuing collective bargaining agent of the employees.
William H. Rehnquist: Where do you get that assumption from it, there weren’t any facts to support it? Where did the parties get that assumption?
Peter G. Nash: I call your attention to the Appendix, Page 109 in which paragraph 7 of the Board’s complaint alleges that the respondent “prohibited employees from distributing literature on behalf of the union.” Paragraph 5 of the answer to the complaint admitted that particular allegation found on Appendix, Page 116. No exceptions were taken by the --
William H. Rehnquist: The literature on behalf of the union might be subject to the Mason & Hanger Doctrine, couldn't it?
Peter G. Nash: No, I contend not because the trial examiner -- the Administrative Law Judge’s decision then trial examiner’s decision in this case based the decision upon the Gale Products rule and the respondent took no exceptions to the Board based upon the kind of literature that may or may not have existed even thought the Mason & Hanger case had been decided by that time. And furthermore, a violation of the Act would occur without regard to the type of literature for it is clear that the language here prohibited distribution of campaign type material in nonworking areas and nonworking time. The mere existence of that agreement would itself be sufficient to sustain a finding by the Board of an 8 (a) (1) violation. The fact that the rule had not been enforced during that period of time is not determinate. If the mere existence of that agreement puts such a burden on Section 7 rights of employees as to itself constitute a violation of the Act. So that if -- first of all, I argued that the case was tried on the basis if this was organizational kinds of material, but even if that were not true the rule itself was broad enough to constitute the violation of the Act.
Thurgood Marshall: Well can’t the case -- is there any way you can explain to me why it wasn’t put in the record?
Peter G. Nash: Why it wasn’t put in the record?
Thurgood Marshall: Yes.
Peter G. Nash: I didn’t try the case below but I suspect that it wasn’t in the record, because of the way in which this case came up. The union asked the employer if he would not waive this ban on distribution so that employees could distribute literature. The employer said “No, I won’t waive the ban.” And the union filed a charge. For that reason presumably the employer never had the literature in his hands nor did the employees had the literature in their hands, nor is the determinant that anyone had any specific literature --
Thurgood Marshall: So what are we asked to decide?
William J. Brennan, Jr.: Yes.
Peter G. Nash: I beg your pardon?
Thurgood Marshall: So what are we asked to decide?
Peter G. Nash: I believe you’re asked to decide in this case the fact that the union and the employer had agreed to a broad ban on distribution of organization material, makes no difference and that that ban constitutes a Section 8 (a) (1) violation by the employer.
Thurgood Marshall: To include the ban as the quote charge as more or less to the broadest way we can go?
Peter G. Nash: I don’t wish to speak for the respondent, but yes that is the Board’s position.
William H. Rehnquist: Was the charge brought by the union or by an individual employee?
Peter G. Nash: The charge was brought by the union.
William H. Rehnquist: Which had signed the contract?
Peter G. Nash: Which had signed the contract giving the employer the right to provide rules for in-plant purposes. The -- it contend in this case that they were not really weighing the right of contract against the right of employees to distribute, but what we really ought to be looking at is there anything unique about this particular right of employees to distribute this campaign type material. And secondly, is there anything unique in the relationship between the union and the employees that it seeks to represent vis-à-vis this distribution right. I believe that the Board has found this uniqueness not only in this Section 7 right, but in this relationship a uniqueness which compels, I believe, a conclusion that the Sixth Circuit is wrong and that the Board should be sustained in its holding that the employer violated Section 8 (a) (1) in this case. This Court stated in its Mastro Plastics decision that employee rights may be waived provided that the selection of the bargaining representative remains free that the right of employees to distribute literature either in favor of or on opposition to union representation is essential to the development and the maintenance of an informed judgment on bargaining represent the selection.
Byron R. White: Or literature against the change?
Peter G. Nash: Or literature against the change.
William J. Brennan, Jr.: Which apparently what this was?
Peter G. Nash: I'd --
William J. Brennan, Jr.: Which it says on behalf of and I noticed that the union has filed an amicus brief here; no I guess the respondents aren’t favoring it.
Peter G. Nash: Any literature I guess which could be fairly characterized as going to the issue of choosing, changing or eliminating a collective bargaining representative, that that -- the issue on the distribution of that literature is so essential to the purposes of the Act that this is the kind of an employee’s Section 7 right that cannot be waived. I think the Court has recognized this in its language in the Republic Aviation case. Clearly the Fifth Circuit in the Mid-States Metal Products decision recognized this fact that the right to freedom to organize belongs to dissidents as well as the bargaining agents, and limiting its exercise by non-solicitation agreements, tends to smother competitive union organizational activity and accordingly militates against the purposes of the Act. The Court went on to say, “We believe that the individual organizational rights at issue guaranteed by the Act are too fundamental to be contracted away.” I might add that the union in its reply brief filed last Friday takes somewhat different view, but basically comes out the same way. In that brief, they argued that an employee’s Section 7 rights maybe waived only when that waiver furthers the purposes of the Act. Thus, the union -- thus, the Act encourages industrial peace, and thus the Board and the courts have found that the right to strike can be waived when as a quid pro quo for that the union and the employer agreed to peaceful arbitration for the resolution of industrial disputes. However, the right to select or reject the union is not furthered by waiving the distribution rights of employees, and thus under this analysis, that right cannot be waived. I submit that under either analysis however, the significance or unique type of right with which we are dealing here, the right to distribute literature on these issues is the right which cannot be waived. Further on analysis of the relationship and the interest between the employees whose right is sought to be waived, and union which seeks the waiver, I believe compels affirmance to the Board’s conclusion that at least that incumbent collective bargaining agent cannot waive the individual rights of employees. The kinds of Section 7 rights which the Board and the courts have found to be waivable by a union are those in which the union’s interest and the employee’s interest may be said to be in harmony, because of the nature of the right involved. Thus, in the right to strike, as I indicated before, that’s an employee right, but clearly the basic strength of a union is closely tied to and depends upon the continued right of its members to strike. Thus, it’s not surprising that the Board and the courts have upheld the right of a union to waive the right to strike. However, where the union’s interest and the employee interest conflict or may not be in harmony, such a waiver, I submit and the Board submits, cannot be countenanced. As the Board said in its General Motors case in 1966, “an agreement between a union and an employer that employees represented by that union could not file a petition to decertify a union during the term of the agreement, would not be valid.” The union’s interest and its own self preservation would clearly conflict with the interest of the disenchanted employees who wish to exercise their statutory right to file a decertification petition. Just as clearly, I submit, the incumbent union should not be allowed to waive their right of employees to distribute literature for or against the representation of that union during the period of the collective bargaining agreement.
Warren E. Burger: You appear to be, or correct me if I have the wrong impression. You appear to me to be placing the right to distribute literature on a substantially higher plane than the right to strike.
Peter G. Nash: No, I -- the right to distribute literature I believe both the Board and the Fifth Circuit and the Eighth Circuit have indicated is a right basic to the purposes and policies of the Act. The Act was enacted for the purpose of protecting employee rights to choose or reject.
Warren E. Burger: Well, isn’t the right to strike a pretty vital right?
Peter G. Nash: The right to strike, I submit, is a vital right.
Warren E. Burger: Not as vital as the right to distribute literature though?
Peter G. Nash: I think that it is as vital right, but it’s a right of a different character.
Harry A. Blackmun: But it doesn’t hold the selection of bargaining its representative?
Peter G. Nash: It has nothing to do with the selection of the bargaining representative. The right to strike, I submit, goes -- the right to select the collective bargaining agent goes to the very purposes of the Act. The right to strike, I submit, is a right of a different character. Number one, it’s the kind of a right which a union does not have to waive without getting something significant in return.
Warren E. Burger: Well, are you suggesting that the right to strike is never involved in the problem of getting rid of one union, but the right to distribute literature can be involved, often is involved in getting rid of one union and getting another one, isn’t it?
Peter G. Nash: I think as the Court indicated in its Mastro Plastics decision where the activity of the employer committing an unfair labor practice is so destructive of the collective bargaining relationship, that the right to strike may not be presumed to be waived, and may in fact not be waivable at all. Thus, in the Mastro Plastics case where the employer dismissed an employee because he sought to campaign in behalf of the incumbent union where the employer wanted another union, and the employee was dismissed and there was a strike both in violation of a No-Strike Clause and the collective bargaining agreement, and arguably in violation of Section 8 (d) of the agreement. This Court has held that where that employer action wants so to the relationship, the collective bargaining relationship as to attempt to destroy it, it may well be that the union may not be able to waive the rights of employees in that circumstance. I submit it’s the same kind of situation here. The right to distribute literature for or on behalf union representation goes to the very heart of the collective bargaining relationship. Let me give just a couple of examples. Under the National Labor Relations Act, under the Board doctrine as has exist to date, employees may not file a decertification petition, nor may they file a petition on behalf of another union except between the 90th and the 60th day preceding the termination of a collective bargaining agreement or after the end of the collective bargaining agreement if the employer and the union have not, during that 60-day period, entered into a new agreement. To hold the union, an employer may agree that employees can’t distribute literature in furtherance of either a decertification campaign or in furtherance of a campaign to change the collective bargaining agent during the term of the collective bargaining agreement, takes away significantly from the right and the ability of those employees to file such a petition within that 60 to 90-day period. If the union interested in its own preservation and incumbency can obtain and enforce such a waiver from the employer and further can enter into a collective bargaining agreement with that employer within the 60-day period that can perpetuate itself indefinitely in power to the detriment of employees. The same kind of a situation arises under Section 9 (e) of the Act in the de-authorization proceeding where an election can be held during the term of a collective bargaining agreement to take away the right of the union to make an agreement which requires union membership as a condition of employment, to say that employees can’t campaign effectively through distribution and furtherance of that kind of activity. As the Sixth Circuit's decision in this would say, I submit again, takes away that very important right from employees. And again --
William H. Rehnquist: But first, what you’re talking about here Mr. Nash would be pretty well met by the Board’s Gale Products remedy, wouldn’t it rather than the expanded version that’s been now preferred?
Peter G. Nash: I believe that that’s correct except that if you accept the Gale Products rationale which I believe is correct. It doesn’t make as the Board has said, a great deal of sense to say that the employees can campaign against the union but the rest of the employees in the plant who may in fact wish to have that union maintained as its collective bargaining agent.
Byron R. White: That’s not an argument against incumbency.
Peter G. Nash: It is not an argument against incumbency, but it’s an argument against the interest of the many employees who may in fact wish that union to remain their incumbent. And I think further, Member Fanning’s concurring opinion in this case has some validity and that is, that if the Gale Products rule is in fact correct that a union can’t waive the right of employees to distribute literature against its interest, then you’ve taken that out of the rule which the union agreed to, and the union never agreed to a rule, which said that “you can’t campaign before me, but you can’t campaign against me”. And therefore again, the Board has really divided employees into two different groups which doesn’t make a great deal of sense under the Act. So I think if the Gale Products rule is correct, then I believe it to be correct, that it makes a great deal more sense to say that you just can’t interfere with this right, union and management, by agreement, can't interfere with this right in any event on either side of the issue. I submit further that the employer’s argument in this case to the effect that alternative means of communication or alternative avenues of communication ought to be reviewed by the Board and the courts I think is a red herring. This Court has said in the Republic Aviation case in essence that there is no right. There is not effective alternative means of communication available to employees leaving out strangers and outsiders for a moment. There is no effective alternative means available to employees to communicate which would take and otherwise invalid restriction and make it not a violation of Section 8 (a) (1) of the Act.
William H. Rehnquist: Were they telling about literature distribution in Republic Aviation?
Peter G. Nash: The Court in Republic Aviation talked in terms of solicitation but seemed to combine both literature distribution and/or solicitation within that term. So they were talking about both. I believe that the best discussion of the Republic Aviation decision can be found in the United Aircraft decision cited in our brief of the Second Circuit in which it goes into a good bit of detail as to why as a matter of law there just is no other effective alternate means of communication available to protect the employee Section 7 rights. Where that doctrine has arisen is in the cases of outside union organizers who are attempting to organize employees, and in all circumstances for those employees can be prohibited from even going on the employer’s premises. This Court has said and the Board has said that where other means of communicating with employees are so difficult that the union can’t really effectively get its message to the employees in very limited circumstances, the employer may be required to open his premises to those outsiders. But nowhere have the Board and the Court said that there are effective alternative means to the employee ability to distribute or solicit on premises during nonworking time and in nonworking areas. So I submit that really the combination of the very important right involved here, plus the fact that the union’s interest may very well and most likely will be in conflict with the interest of the employees right itself, those two things I think dictate an affirmance of the Court of the Board’s award and a reversal to the Sixth Circuit’s judgment in this case. Thank you.
Warren E. Burger: Mr. McPherson.
George K. McPherson, Jr.: Mr. Chief Justice and may it please the Court. I hate to take issue with Mr. Nash, but it seems to me that we are faced directly here with freedom of contract under the National Labor Relations Act as opposed to the right of employees to distribute literature, and I think this is the primary issue that is involved in this case. Before getting into that discussion, I believe that there are several factual situations which should be brought out that have been ignored by general counsel. First of all, there was no organizational activity going on at any time during the period of the enforcement of this rule leading to the filing of the unfair labor practice charge. The literature to be distributed was to be distributed by and on behalf of the incumbent union about an internal union matter. It was in accordance with the waiver rejected for passing out on company property. Secondly, the general counsel has totally ignored the fact that employees are totally able to solicit and discuss any matters they so desire on company premises anywhere at anytime that does not involve their work time. Therefore, we do not have the Republic Aviation situation of a no distribution and no solicitation situation. Additionally, the evidence on the record demonstrated thoroughly that ultimate avenues of communication were available, utilized and effective. The evidence demonstrated that through the 16-year history between the union and the employer, that employees who wanted to pass out material were able to do so effectively by standing at the plant entrances off of company property to make their distribution. Thus, I think we have three highly relevant factors here. One, no organizational activity going on; two, an ability of the employees to discuss and solicit on company property; and three, an effective use of an alternate means of distribution on company property, i.e. being able to distribute right at the plant entrance which they had done for over 16 years.
Warren E. Burger: Do you say this is in the record?
George K. McPherson, Jr.: Yes sir. In a standard --
Warren E. Burger: From the record, you are reminded at the moment just where we’d find that in the Appendix? If not now, let us know in the morning.
George K. McPherson, Jr.: I think that you can find this in the Appendix at Pages 56, 65, 77, and 78, 99, and 103 as to the use of distribution of literature at the gate. As to the full discussion during nonwork time in all areas of the plant, I think that is recited in the Appendix at Page 127 and 136. Quite contrary to a red herring situation of alternative means of communication being available, I think that is extremely germane to a consideration of this case. It has been considered germane by the Seventh Circuit when they overruled the Board in Gale Products. It was considered germane by the Sixth Circuit when they overruled the Board in Armco Steel, when they overruled the Board in General Motors, and when they overruled the Board in this case. It has also been considered, I think, germane by the Board itself in its later determinations in Stoddard-Quirk as well as in its discussion on Gale Products itself. Now, what we have is going back to the history of the Board’s development of this line, is in 1944 the May Company case basically held that this right was not so fundamental that it could not be waived. And that basically was the status of the law until the 1963 Gale Products case. In that case, which again involved a total ban against solicitation and a total ban against distribution on company property, the Board followed basically the Republic Aviation theory that because of the ban on distribution of literature and because of the ban on solicitation with solicitation being shown as being the place uniquely appropriate for employees to discuss their policy, that there was an impediment to the Section 7 rights of employees here which had not been overcome. Now, there was a very strong dissent in the Gale Products case by the Chairman at that time Mr. McCullough and by Member Leedham (ph). They pointed out that certainly, alternate means of communication were available here, employees were able to discuss matters on company property during their free time, and stated as such there should be a waiver capable by the incumbent union. The majority of the Board in a footnote took cognizance of the minority’s opinion particularly as to whether or not they could freely discuss on company property, matters such as changing or retaining the collective bargaining agent, and stated that the evidence to their satisfaction showed that that was not the case that these matters could not be discussed. Secondly, as to alternative means available, the majority in Gale Products found that there was no evidence to this effect, and therefore, went with there presumption. Now, the Seventh Circuit as I noted earlier, overruled Gale Products saying that no presumption should stand here that we are talking really about freedom of contract, and if there are effective alternative means available, then the Section 7 rights of the employees has not been impaired, and freedom of contract should be given full reign and the validity of the contract procedure should stand absent a showing of an actual interference in Section 7 rights, which had not been done in Gale Products, in Armco nor has it been done here. In fact, the Board chose in this case to totally ignore the alternate means of communication available, used and found effective by the union throughout its 16-year history, and chose to rely instead simply upon the presumption found in Stoddard-Quirk and Republic Aviation and Peyton Packing. We would submit that this is totally contrary to the purposes of the National Labor Relations Act, and contrary to the duty of the National Labor Relations Board to enforce that Act and foster collective bargaining. I think that the National Labor Relations Act is founded upon the proposition that the union will provide fair representation to the employees it represents. Otherwise, we could never really go through the bargaining process or the negotiating process of assuming that the union was not going to fulfill its obligation. Thus, founded upon the principle of fair representation, it would seem to me that the union fulfills its obligation to the employees by bargaining on their behalf and entrenches themselves as the bargaining representative by its performance of its duties under the Act and to the employees it represents in this particular case. Additionally, it seems to me that you have not only the fair representation aspects --
Warren E. Burger: We’ll resume at that point at 10 o’clock tomorrow morning.